Citation Nr: 0208361	
Decision Date: 07/24/02    Archive Date: 07/29/02	

DOCKET NO.  99-06 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for arteriosclerotic heart disease, status post angioplasty, 
with hypertension, prior to December 22, 1999.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1953.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2000 at which time it was 
remanded for further development.  Additional evidence was 
considered and by rating decision dated in December 2001, the 
disability rating for the veteran's heart disease, status 
post angioplasties and myocardial infarction, with 
hypertension, was increased from 30 percent to 100 percent, 
effective December 23, 1999.  However, since the claim for 
increased disability benefits was received on April 30, 1998, 
that leaves remaining for consideration the timeframe between 
April 1997 and December 22, 1999, for consideration by the 
Board at this time.

The Board notes that in the December 2001 rating decision, 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or on being housebound was 
denied.  A notice of disagreement with this determination is 
not of record.  In the same rating decision, basic 
eligibility to dependents' educational assistance was 
established from December 23, 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Manifestations of the veteran's heart disease between 
April 30, 1997, and December 22, 1999, include occasional 
shortness of breath on exertion, and claudication with 
extended walking.

3.  The veteran's hypertension was controlled with medication 
during the timeframe between April 30, 1997, and December 22, 
1999, and clinical examination during that timeframe was 
essentially within normal limits.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
arteriosclerotic heart disease, status post angioplasty, with 
hypertension, prior to December 22, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.21, 4.104, Diagnostic Codes 7005, 7101 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist the claimant in developing facts 
pertinent to a claim, and expanded VA's duty to notify a 
claimant and his representative, if any, concerning certain 
aspects of the development.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2001) (codified as amended at 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2002)).  In addition VA recently promulgated 
regulations that implement the statutory changes affected by 
the VCAA.  See 66 Fed. Reg. 45, 620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of 
rating decisions dated in February 1999 and December 2001, a 
statement of the case dated in March 1999, supplemental 
statements of the case dated through December 2001, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate the claim.  Additionally, in 
an effort to obtain more development, the Board itself 
remanded the case in September 2000.  The veteran himself was 
sent a letter regarding the requirements of the VCAA in May 
2001.  Thus, the Board is satisfied that the duty to assist 
has been met.  The veteran has had ample opportunity to 
submit evidence and argument in support of his claim.  
Accordingly, the Board finds no indication that its review of 
the claim would result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

Service connection for heart disease, status post 
angioplasties, with hypertension, has been in effect for many 
years.  In a July 1989 rating decision, the RO increased the 
disability rating for the veteran's heart disease from 10 
percent to 30 percent, effective January 30, 1989.

Received on April 30, 1998, was a request for an increased 
disability rating for the heart disease.

Received in June 1998 were reports of VA outpatient visits 
from April 1997 to that time.  At the time of one such visit 
in December 1997, the veteran's coronary artery disease was 
described as stable. 

At the time of another visit in April 1998 his hypertension 
was described as stable.  Additionally, his coronary artery 
disease was described as well controlled and stable.

A VA rating examination was accorded the veteran in July 
1998.  A long history of hypertension was noted.  The veteran 
had had angioplasty three times previously.  He was also 
status post myocardial infarction in 1987.  He was described 
as relatively asymptomatic for heart disease.  He wore a 
nitro-patch continuously.  This regulated chest pain and the 
veteran indicated he rarely had to take extra nitroglycerin.  
Notation was made of occasional shortness of breath with 
exertion and claudication with extended walking.  The veteran 
believed that he had fatigue which had increased over the 
past year.  He had retired from his job in 1998 as a 
maintenance person.  

On current examination he was described as alert and 
ambulating easily.  No shortness of breath or dyspnea was 
evident.  Blood pressure readings were 160/70, 154/78, and 
170/74.

The heart displayed regular rate and rhythm.  Heart sounds at 
S1 and S2 were normal.  There were no murmurs.  Point of 
maximal impulse was at the midclavicular line.  Pedal and 
inguinal pulses were somewhat decreased.  

The examination impressions included:  Hypertension, 
controlled with medication; hypercholesterolemia; 
arteriosclerotic heart disease; status post myocardial 
infarction; status post angioplasty times 3, stable angina; 
peripheral vascular disease with claudication.  It was noted 
that a graded exercise tolerance test had been essentially 
negative.  

A stress test done in August 1998 revealed a workload of 8 
METS.

The veteran gave testimony regarding the impact of his 
cardiovascular symptomatology on his ability to function at a 
hearing before a hearing officer at the Louisville RO in June 
1999.

Received in June 1999 were copies of private medical records 
regarding treatment and evaluation of the veteran between 
1987 and 1990.

Additional outpatient records include the report of a visit 
in February 1999.  The veteran's blood pressure was recorded 
as 160/78.  His coronary artery disease was described as 
stable at that time.

Other medical records include the report of a VA outpatient 
visit on December 21, 1999.  The veteran's coronary artery 
disease was again described as stable.  Hypertension was 
reported as well controlled. 

It was on December 23, 1999, when the veteran was transferred 
from another facility to the VA Medical Center in Lexington 
with chest pain.  He stated that two days previously he had 
had an episode while walking that was more severe than 
previous episodes.  He stopped and it resolved in about 5 
minutes.  The pain recurred intermittently through the rest 
of the day and night, but did not interfere with his sleep.  
However, at approximately 9 p.m. of December 23, he had a 
sudden onset of sharp, tight chest pain.  He was hospitalized 
for treatment and evaluation.  In a December 30, 1999, 
statement, it was noted that he was medically disabled 
because of his coronary artery disease.

As noted above, the disability rating for the heart disease 
was increased from 30 percent to 100 percent, effective 
December 23, 1999, the date of the veteran's visit to the 
emergency room.

Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).

In determining the disability evaluation to be assigned, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1, 4.2, which require the evaluation of the complete 
medical history of the veteran's condition.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When a reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

As revised effective January 12, 1998, note (2) to 38 C.F.R. 
§ 4.104 provides that one MET is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight permitted.  When the 
level of METS at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METS by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METS and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

Diagnostic Code 7005 provides that for arteriosclerotic heart 
disease (coronary artery disease) with chronic congestive 
heart failure, or; workload of 3 METS or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricle dysfunction with an injection fraction of less than 
30 percent, a 100 percent rating is warranted.  

A 60 percent evaluation is in order when there is more than 
one episode of acute congestive heart failure in the past 
year, or; a workload of greater than 3 METS but not greater 
than 5 METS results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; there is left ventricular dysfunction with an 
injection fraction of 30 to 50 percent.

A 30 percent evaluation is assigned for documented coronary 
artery disease when a workload of greater than 5 METS but not 
greater than 7 METS results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.

Diagnostic Code 7101 provides for a 20 percent rating for 
hypertensive vascular disease when the diastolic pressure is 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  The next higher rating of 40 
percent is assigned where the diastolic pressure is 
predominantly 120 or more.  The maximum rating of 60 percent 
is for assignment when the diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101.

Based on a review of the pertinent evidence of record, the 
Board finds that the weight of the evidence is against a 
disability rating greater than 30 percent for the veteran's 
heart disease with hypertension starting from a year before 
the veteran filed his claim for an increased disability 
rating on April 30, 1998, and the time when he was 
hospitalized with chest pain and myocardial infarction on 
December 23, 1999.  He was seen on periodic occasions during 
the timeframe in question for treatment and evaluation of 
various problems, including his heart disease, and the heart 
disease was consistently described as stable during that 
timeframe.  The examinations were essentially unremarkable 
during that timeframe and provided no evidence of congestive 
heart failure.  Additionally, during the same timeframe there 
was no history of acute coronary occlusion or thrombosis.  
Also, during the timeframe in question, the veteran's 
hypertension was described as under control with medication.  
The Board has considered the benefit of the doubt, but finds 
that the evidence is not so evenly balanced as to require 
resolution of the claim in the veteran's favor.

						(continued on next page)




ORDER

Entitlement to a disability rating in excess of 30 percent 
for arteriosclerotic heart disease, status post 
angioplasties, with hypertension, prior to December 22, 1999, 
is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



	IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form*

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

